Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 1 of 16




               EXHIBIT 5
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 2 of 16



                   LINDSEY WALTON - 01/31/2019

  1                 UNITED STATES DISTRICT COURT

  2             FOR THE WESTERN DISTRICT OF OKLAHOMA

  3

  4   In re:  SANDRIDGE ENERGY,   )
      INC. SECURITIES LITIGATION, )Case No. 15-cv-00634-SLP
  5                               )

  6

  7

  8

  9

 10

 11

 12

 13           VIDEOTAPED DEPOSITION OF LINDSEY WALTON

 14               TAKEN ON BEHALF OF THE PLAINTIFFS

 15                    IN OKLAHOMA CITY,     OKLAHOMA

 16                       ON JANUARY 31,     2019

 17

 18

 19                 REPORTED BY:     DAVID BUCK,    CSR

 20

 21

 22

 23

 24

 25



            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 3 of 16



                    LINDSEY WALTON - 01/31/ 2 019              Page 12


 1    Miss Lime.

 2         Q.      And what is the Miss Lime?

 3         A.      The Miss Lime is the reservoir or zone in

 4    northern Oklahoma that SandRidge was drilling

 5    horizontally.

 6         Q.      Is that the Mississippian?

 7         A.      Yes.

 8         Q.      Okay.   Do you know when your assignment to

  9   the Mississippian began?

10         A.    I do not.

11         Q.      Now, you said you worked with Netherland

12    Sewell, the auditors.      What was -- describe what you

13    did in relation to Netherland Sewell as part of your

14    job at SandRidge.

15         A.      So, with Netherland & Sewell we would send

16    them our well data.      We would work closely with them

17    for a period of time, mainly at year-end, to develop

18    our corporate type curve and have a final reserve

19    report for that year.

 20         Q.     What is a corporate type curve?

 21         A.     A type curve, a corporate type curve is an

 22   estimation or prediction of EUR oil reserves for a

 23   well set or a group of wells.

 24         Q.     Do you know if -- what the first year that

 25   SandRidge developed with Netherland Sewell a corporate


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 4 of 16



                   LINDSEY WALTON - 01/31/ 2 019               Page 54


 1    initially designed pro forma curves.

 2               Can you explain to me what that means?

 3         A.    No.   I don't know what --

  4        Q.    You can't --

 5         A.    -- that means.

  6        Q.    You can't shed any light on that?

 7         A.    I don't know what pro forma curves it's

  8   referring to, but I        I guess that well didn't have

  9   any production when we or SandRidge designed some pro

10    forma curves.

11         MR. KARAM:      This will be Number 6.

12                (Deposition Exhibit Number 6 marked for

13               identification purposes and made part of

14               the record. )

15         Q.    (By Mr. Karam) And it is SandRidge Bates

16    number 0456685.

17                (A brief pause. )

18               Do you recognize this?

19          A.   From yesterday.

 20         Q.   And does this refresh your memory that

 21   SandRidge was urging Mr. Miller to use a 2.0 B factor?

 22        MR. GIMBEL:      Objection to form.

 23         THE WITNESS:    I don't believe SandRidge urged.

 24   We worked in conjunction with Dave to look at each

 25   individual well and develop a type curve and


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 5 of 16



                    LINDSEY WALTON - 01/31/2019                Page 55

 1    ultimately Netherland & Sewell developed and agreed

 2    with their own type curve for SandRidge.         We believed

 3    in some instances some wells' production profile

 4    needed an N of two, some others needed a different N,

 5    but I think that ultimately Dave made his own decision

 6    on that value.

 7         Q.     (By Mr. Karam) He, he believed an N of 1.5

 8    was more appropriate.       Isn't that right?

  9        MR. GIMBEL:     Objection to form.

10         MR. WORD:     Objection to form.

11         THE WITNESS:     It looks like he says on a type

12    curve we get a better fit to the data using N 2.0.

13         Q.     (By Mr. Karam) Do you know if he ultimately

14    used 2.0?

15         A.     I don't remember.

16         MR. KARAM:     This will be Number 7.

17                 (Deposition Exhibit Number 7 marked for

18                identification purposes and made part of

19                the record. )

 20        Q.     (By Mr. Karam) It's SandRidge Bates number

 21   0426082.    This is an e-mail from -- from Lindsey

 22   Austin to David Miller with a copy to Cristie Moss and

 23   Lance Galvin.

 24               Do you recognize this, Ms. Walton?

 25         A.    No.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 6 of 16



                    LINDSEY WALTON - 01/31/2019                Page 84

 1    today.

 2           Q.   (By Mr. Karam) You would agree that there was

  3   some judgment involved in forming a type curve?

  4          A.   Yes.    It -- yes, it's completely subjective.

  5          Q.   Completely subjective?

  6          A.   If you put 10 engineers in a room and ask

  7   them to develop a type curve you'd get a different EUR

  8   from every single person.

  9          Q.   Okay.     So, of those 10 engineers, one would

10    be the highest and one would be the lowest.          Right?

11           A.   Sure.

12           Q.   Or there might be some ties in there.

13    Right?

14           A.   Sure.

15           Q.   And was there any suggestion that maybe it's

16    best to use the reasonable judgment that ends up with

17    the highest type curve?

18           MR. GIMBEL:    Objection to form.

19           THE WITNESS:    I don't know that the highest

 20   number would be the most reasonable.        I may take the

 21   middle.

 22          Q.   (By Mr. Karam) And that was what SandRidge

 23   did?

 24          A.   I don't know or remember what SandRidge did.

 25          Q.   Did anyone within SandRidge ever express to


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 7 of 16



                     LINDSEY WALTON - 01/31/2019               Page 85

 1    you unofficially or otherwise that -- that a higher

 2    type curve or higher numbers, higher judgments were

  3   preferred by management?

  4        MR. GIMBEL:       Objection to form.

  5           THE WITNESS:   I don't know that I remember anyone

  6   expressing that to me.

  7           Q.   (By Mr. Karam) Did SandRidge in its dealings

  8   with Mr. Miller have -- try to get him up to

  9   SandRidge's target EUR?

10            MR. GIMBEL:    Objection to form.

11            THE WITNESS:    Sand -- SandRidge had an internal

12    type curve that we worked with Dave on to develop.

13    Dave engineered his own type curve and the type curve

14    that we ultimately adopted as year-end was Netherland

15    & Sewell's approved type curve.

16            Q.   (By Mr. Karam) Is it correct that in the

17    e -mails we saw earlier, Dave's 1st pass, those were

18    lower than SandRidge's numbers?

19            A.   It may have been, but it was also first

 20   pass.

 21           Q.   And then eventually Netherland & Sewell's

 22   numbers moved up to what SandRidge's numbers were?

 23           MR. GIMBEL:    Objection to form.

 24           THE WITNESS:    They may have.

 25           Q.   (By Mr. Karam) Do you ever remember SandRidge


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 8 of 16




                    LINDSEY WALTON - 01/31/ 2 019             Page 171

 1         Q.    Okay.    And by this point, which is 2011,

 2    have you drilled enough wells in Grant County to reach

 3    that determination?

 4         A.    I don't know how many wells that we had

 5    drilled in Grant County as of this date.

 6         Q.    Well, if you look higher it says Grant,

 7    southeast Alfalfa and northern Garfield, 34 of 50

 8    wells included.

 9               So it looks like that area has 50 wells

10    drilled.   Is that correct?

11         MR. GIMBEL:     Objection, form.

12         THE WITNESS:     From this e-mail it appears so.

13         Q.    (By Mr. Horne) And it also looks like

14    Mr. Miller is telling you, Mr. Rodney Johnson,

15    Mr. Galvin -- well, and Mr. Galvin that there do

16    appear to be discrepancies between Grant wells and

17    other wells?

18         A.    David in his e-mail did bring that up.

19          Q.   And do you recall discussing this issue with

20    Mr. Miller?

 21         A.   I don't recall discussing it with

 22   Mr. Miller.

 23         Q.    Would it have reduced -- strike that.

 24              If Grant County and other counties had very

 25   distinct production, would it have been appropriate to


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 9 of 16




                   LINDSEY WALTON - 01/31/2019                Page 172


 1    have different type curves for the two areas?

 2         MR. GIMBEL:     Objection to form.

 3         THE WITNESS:     I think ultimately all data was

 4    supplied to David Miller and if he believed in his

 5    expertise it should have been separated then he would

 6    have developed more than one type curve.

 7         Q.    (By Mr. Horne) Okay.      And my question is, if

 8    Grant County is different than -- is very different

 9    than other areas, would it have been appropriate to

10    have different type curves for the areas?

11         MR. GIMBEL:      Objection to form.

12         THE WITNESS:     I can't say it wouldn't have been

13    appropriate.      Sorry.   I don't know that it was

14    appropriate in this instance.       I think that Dave had

15    the data and we presented him with the data and he

16    developed type curves to the best that -- of his

17    knowledge or expertise.

18         Q.    (By Mr. Horne) And it looks like in this

19    instance you provided him with the data and he's

 20   saying it looks like they're different.          Is that

 21   correct?

 22         A.   Uh-huh.     He is saying that.

 23         Q.    Okay.    So it looks like you have provided

 24   him with the data and he has said they're different?

 25         MR. WORD:     Object to form.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 10 of 16




                     LINDSEY WALTON - 01/31/2019               Page 178


 1          Q.     (By Mr. Horne) Yes.

 2          A.     I think that we were keeping the PUDs in

 3    those sections, 13, 14 and 16, because we had plans to

  4   drill those wells like the Olivia which we believed to

 5    have performed well.

 6          Q.     Okay.    And there are wells within that

 7    section that did not -- PDPs within that section that

  8   did not perform well.      Is that correct?

  9         A.     I don't know that they didn't perform well,

10    but it appears here that they were excluded for a

11    various reason from the type curve.

12          Q.     Okay.    And could it be, just could it be

13    just simply luck of the draw that the Olivia did well

14    while the other ones are excluded?

15          MR. GIMBEL:      Objection.

16            Q.   (By Mr. Horne) The other ones are more

17    representative but the Olivia just happened to do

18    well?

19            A.   No, I would -- I would believe that if they

 20   were excluded that there was a reason other than just

 21   being a poor performer for them to be excluded.

 22           Q.    They would have --

 23           A.    So --

 24           Q.   I'm sorry.

 25           A.   I was -- we -- we provide -- these wells if


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 11 of 16



                    LINDSEY WALTON - 01/31/2019                Page 179


 1    they are excluded from the type curve we provide that

 2    data to Netherland & Sewell and our reasoning why.

 3    Dave, Dave and Netherland & Sewell ultimately chooses

 4    whether they are in or out of the curve.

 5          MR. HORNE:    Walton 37.

 6                (Deposition Exhibit Number 37 marked for

 7                identification purposes and made part of

 8                the record. )

 9          Q.   ( By Mr. Horne) I'll keep the bad one, give

10    the good ones.

11                For the record, Walton 37 is NSAI SD 156078

12    and its attachment beginning 156122.         I believe there

13    may have been another attachment.         And I'm going to

14    a sk you to go through this exhibit and point out all

15    of the changes that SandRidge is requesting that would

16    result in a lower EUR as opposed to a higher EUR.

17                (A brief pause. )

18          A.    Well, there doesn't appear to be any.

19          Q.    Okay.   And about how many pages did you go

20    through?    Well, you know what, we can calculate it

 21   with the Bates stamps.       NSAI SD 156079 through

 22   NSAI SD 156122 and there is one change per page.

 23   That's all I have on this one.        Oh, actually, has --

 24   did sand -- did SandRidge ever, to your knowledge did

 25   SandRidge ever request a change that would lower the


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 12 of 16




                    LINDSEY WALTON - 01/31/2019                Page 180

 1    EUR of a well?

  2         A.   I don't remember that.       I don't remember

  3   that but I don't think that that's the relationship

  4   between necessarily a company and a third party

  5   auditor.   I mean, I think that we were advocating for

  6   the production to be matched and we were suggesting

  7   changes and ultimately it was Dave's decision to

  8   change those as he would see fit.         So, I believed that

  9   these things needed to happen on these graphs and if

10    Dave agreed with me then he'd change them and if he

11    didn't he didn't.

12          Q.    Okay.    But you advocated in one direction

13    and one direction only.       Right?   You think --

 14         MR. GIMBEL:     Objection to form.

15          Q.   (By Mr. Horne) -- that the EUR should be

16    higher?

17          MR. GIMBEL:     Objection to form, argumentative.

18          THE WITNESS:    I advocated for the production to

19    be matched in a more precise way.

 20         Q.   (By Mr. Horne) What does that mean?

 21         A.    It means that in my opinion I was -- I

 22   thought that the curve could be -- could better fit

 23   the data and so I was asking him to do so.

 24         Q.    Would -- strike that.

 25               Would the B factor that is used have an


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 13 of 16




                    LINDSEY WALTON - 01/31/2019                Page 198


 1          Q.    Did Matt Grubb have any involvement to the

 2    best of your recollection in preparing SandRidge's

 3    type curve for the Mississippian?

  4         A.    No.

 5          Q.    Did James Bennett have any involvement to

  6   the best of your recollection in creating the type

  7   curve for the Mississippian?

  8         A.    No.

  9         Q.    How about James Bennett?

10          A.    No.

11          Q.    Did Matt Grubb have any involvement in the

12    decision about whether to include or exclude

13    particular wells in preparing a type curve to the best

14    of your knowledge?

15          A.    No.

16          Q.    Did James Bennett have any involvement in

17    the decision of whether to include or exclude

18    particular wells to the best of your knowledge?

19          A.    No.

 20         Q.    Did Tom Ward have any role in deciding

 21   whether to include or exclude particular wells to the

 22   best of your knowledge and recollection?

 23         A.    No.

 24         Q.    Were you involved in any discussions with

 25   Netherland Sewell either --


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 14 of 16




                    LINDSEY WALTON - 01/31/2019                Page 199


 1          A.   I'm sorry.

 2          Q.    Sorry, either by e-mail or orally concerning

 3    the type curve in which Matt Grubb was also involved?

 4          A.    Not that I remember, no.

 5          Q.    Okay.    Do you recall James Bennett ever

 6    being involved in discussions with Netherland Sewell

 7    about SandRidge's type curve?

 8          A.    No, I don't recall.

  9         Q.    Do you recall Tom Ward ever being involved

10    in discussions with Netherland Sewell about

11    SandRidge's type curve?

12          A.    No.

13          Q.    I'm going to ask you to turn to Exhibit 25,

14    which Mr. Horne showed you earlier today.          Let me know

15    when you have that.

16                (A brief pause. )

17                Do you have that in front of you now?

18          A.    Yes, I do.

19          Q.    And Exhibit 25 is an e-mail and an

 20   attachment.       I'd like you to take a look at the

 21   attachment if you would.        Do you have that   --




 22         A.    Yes.

 23         Q.    -- in front of you?

 24         A.    Yes, I have it.

 25         Q.    Okay.     And do you recall the attachment


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 15 of 16



                    LINDSEY WALTON - 01/31/ 2 019              Page 203


 1          A.    No.

 2          Q.    Did Mr. Ward tell you to withhold or

 3    misstate any data you were providing to Netherland

 4    Sewell?

 5          A.    No.

 6          Q.    Was Mr. Ward at all involved in creating the

 7    Netherland Sewell type curve for the Mississippian?

 8          A.    No.

  9         Q.    Was the information that you and SandRidge

10    provided to Netherland Sewell accurate?

11          A.    Yes.

12          Q.    Do you believe that information was also

13    complete?

14          A.    Yes.

15          Q.    Was there anything that Netherland Sewell

16    asked you t o provide that you didn't provide?

17          A.    No.

18          Q.    Did Netherland Sewell ever question the

19    accuracy o f any of the data you provided for them?

 20         A.    Not that I remember, no.

 21         Q.    Do you believe the Netherland Sewell type

 22   curves were a reasonable estimate of EUR at that time?

 23         A.    I do remember thinking that, yes.

 24         Q.    Do you believe that Netherland Sewell's type

 25   curves were the best estimate of the EUR based upon


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
      Case 5:12-cv-01341-G Document 488-5 Filed 04/02/20 Page 16 of 16




                    LINDSEY WALTON - 01/31/2019                Page 204

 1    all information that you had?

 2          MR. HORNE:     Objection to form.

  3         THE WITNESS:    I believed it was a good estimate.

  4         Q.   (By Mr. Word) Do you think there's ways in

  5   which the estimate could have been improved?

  6         MR. HORNE:     Objection, calls for speculation.

  7         THE WITNESS:    I mean, we just did it -- I mean,

  8   there were -- there were things that I didn't

  9   personally agree with, you know, Dave's suggestions,

10    but in the end Dave was obviously a longer tenured

11    engineer than I was and he did work for Netherland &

12    Sewell, so I was happy to accept Dave's

13    recommendation.

14          Q.   (By Mr. Word) And ultimately these were

15    Netherland Sewell's type curves.        Correct?

16          A.    Yes, ultimately, yes, they were.

17          Q.    Did SandRidge misstate any of its actual

18    financial results in its public SEC filings?

19          A.    Not that I know of.

 20         Q.    Did SandRidge accurately disclose its gas to

 21   oil ratio of Mississippian wells in its SEC filings?

 22         A.   I don't -- I don't know.       I -- I wasn't a

 23   part of the SEC filings and I don't know those

 24   numbers.

 25         MR. WORD:    Thank you.    I'll pass the witness.


            Epiq Court Reporting Solutions - New York
1-800-325-3376                                 www.deposition.com
